Citation Nr: 1046076	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-34 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to December 
1945, from May 1947 to May 1950, and from October 1950 to March 
1956.  He died in October 2005 and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant testified before the undersigned Veterans Law Judge 
at a travel Board hearing at the RO in September 2010.  A 
transcript of that hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The appellant asserts that the cause of the Veteran's death is 
related to service.  She contends that the cause of death is 
directly related to service and/or due to excessive medications 
prescribed by VA for his service-connected disabilities.  

The death certificate reflects that the cause of death was 
respiratory arrest secondary to severe chronic obstructive 
pulmonary disease, and coronary artery disease was noted to have 
been a contributory cause.  No autopsy was performed, and his 
body was cremated.  

In addition, a September 2000 rating decision reflects that the 
Veteran was service connected for spondyloarthrosis of the lumbar 
spine with spondylolisthesis and neurologic defect, rated as 60 
percent disabling; residuals of lichen planus of the lower 
extremities, rated as 10 percent disabling; and a left knee 
laceration, asymptomatic, rated as 0 percent disabling.  He had a 
combined evaluation of 60 percent and a total disability rating 
based on individual unemployability (TDIU) was established in 
1999.  

The testimony at the hearing was to the effect that the Veteran 
should have been determined to have been total disability 10 
years prior to his death, Transcript at 4 (2010), and that his 
service-connected disability substantially weakened his general 
health and, as such, is causally connected to his death.  Id. at 
7.  In addition, the appellant testified that the Veteran was 
exposed to asbestos during service in the Navy aboard the USS 
Tinosa.  Id. at 4-5.  The Board notes that service records 
reflect service aboard the USS Tinosa from May 1944 to December 
1945.  The agency of original jurisdiction (AOJ) has not 
addressed the claimed asbestos exposure in association with the 
claims on appeal.  

The Board notes that service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  To prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists and 
that the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the primary cause 
of death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  See 38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance to 
the production of death.  See 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury that primarily caused death.  
See 38 C.F.R. § 3.312(c)(3).  There are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  See 38 C.F.R. § 3.312(c)(4).

In addition, the Board notes that under 38 U.S.C.A. § 1318, VA 
death benefits may be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death is service-
connected, even though the veteran died of nonservice-connected 
causes, if the veteran's death was not the result of his or her 
own willful misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, and 
for a period of not less than five years immediately preceding 
death; or was rated by VA as totally disabling for a continuous 
period of not less than one year immediately preceding death if 
the veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Further, under 38 U.S.C.A. § 1151, benefits for persons disabled 
by treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such additional 
disability was service-connected.  For purposes of this section, 
a disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful misconduct 
and the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of Title 38, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).  

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or examination, 
compensation will be payable for such additional disability.  In 
determining that additional disability exists, the following 
considerations will govern: (1) the veteran's physical condition 
immediately prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  (i) As applied 
to examinations, the physical condition prior to the disease or 
injury will be the condition at time of beginning the physical 
examination as a result of which the disease or injury was 
sustained.  (ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment was 
designed to relieve.  (2) Compensation will not be payable under 
38 U.S.C.A. § 1151 for the continuance or natural progress of 
disease or injuries for which the training, or hospitalization, 
etc., was authorized.

In determining whether such additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, medical 
or surgical treatment, or examination, the following 
considerations will govern: (1) It will be necessary to show that 
the additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  (2) The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it resulted 
from disease or injury or an aggravation of an existing disease 
or injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary consequences" 
are those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined at the time 
consent was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2010).

In an October 2007 statement, the appellant's private doctor 
stated the following:

As [the Veteran] died apparently from heart 
failure with underlying severe COPD; it is 
probable that his medications Cardizem and 
Soma contributed to his decline.  He had been 
on these two medications since 1988 according 
to his wife's records.  My only exposure to 
[the Veteran] is when he came in accompanying 
his wife for her visits.  He was always short 
of breath when I saw him.  

In a March 2010 VA opinion, it was noted that the Veteran had a 
history of severe emphysema/severe COPD, obstructive sleep apnea, 
hypertension, coronary artery disease, and atrial arrhythmia.  It 
was further noted that he had been on Cardizem since 1985, and 
that indications for Cardizem use included atrial arrhythmia, 
hypertension and coronary artery disease.  The opinion provided 
notes that, "there is no medical evidence to support that the 
medication (short-term use of Soma in 1988) for the service 
connected disabilities is not caused or contributed to the 
veteran death."  In addition, the opinion states that, "[t]here 
is no documented medical evidence to support that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of the [VA] in furnishing 
excessive medications which caused or contributed to the 
veteran's death, nor his death due to VA prescribed medication 
was not reasonably foreseeable."  The Board notes that an 
opinion in regard to direct service connection was not provided.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 
(2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate examination 
report "if further evidence or clarification of the evidence ... 
is essential for a proper appellate decision").  As such, the 
Board finds the opinion to be inadequate for a determination in 
this case.  Thus, an opinion should be obtained, stated in the 
positive or negative in the specific terms noted in paragraph 
number 2 below, in regard to whether the Veteran's cause of death 
is related to service, service-connected disability, or was 
caused by VA treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should address the assertion of 
asbestos exposure in regard to the claims on 
appeal.  

2.  After completion of the above, the AOJ 
should obtain an opinion, expressed in terms 
of whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
cause of the Veteran's death - respiratory 
arrest with severe COPD, and/or contributory 
coronary artery disease, was directly related 
to service, including any exposure to 
asbestos during service, or related to 
service-connected disability, whether 
service-connected disability caused or 
contributed to death, to include having had a 
material influence in accelerating death, or 
whether VA medications prescribed for 
service-connected disability caused or 
contributed to his death, and if so, whether 
such was due to carelessness, negligence, 
lack of proper skill, error in judgment, or 
other instance of fault on the part of VA in 
furnishing VA the treatment, or an event not 
reasonably foreseeable. 

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale should 
accompany any opinion provided.

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all VA 
opinions obtained for adequacy.  Any further 
development in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the appellant afforded a reasonable 
opportunity in which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


